                                         Case 3:20-cv-07364-WHO Document 166 Filed 09/15/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     EAST WEST BANK,                                   Case No. 20-cv-07364-WHO
                                                        Plaintiff,
                                   8
                                                                                           ORDER GRANTING LEAVE TO FILE
                                                 v.                                        MOTION FOR RECONSIDERATION
                                   9
                                                                                           AND ORDER TO SHOW CAUSE RE:
                                  10     SUKEERT SHANKER, et al.,                          DISSOLUTION OF INJUNCTION
                                                        Defendants.                        Re: Dkt. No. 153
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Defendants Sukeert Shanker and Aeldra Financial, Inc. (collectively, “Defendants”) have

                                  14   filed a motion for leave to seek reconsideration of the preliminary injunction order (“Order”), Dkt.

                                  15   No. 101. Dkt. No. 153 (“Mot.”). Defendants contend that reconsideration is warranted based on

                                  16   Defendants’ recent discovery of two pieces of relevant evidence that was not previously disclosed

                                  17   by plaintiff East West Bank (“EWB”): (1) “EWB’s Employee Handbook mandating arbitration of

                                  18   EWB’s asserted claims;” and (2) “EWB’s published patent application materials (published one

                                  19   month before EWB filed its preliminary injunction motion), which publicly disclosed most of the

                                  20   purported confidential information underlying EWB’s trade secret claims.” Mot. at 1. Because

                                  21   there are new material facts that have been brought to my attention after the Order, Defendants’

                                  22   motion is GRANTED. See Civil L.R. 7-9(b)(2).

                                  23          I ORDER EWB TO SHOW CAUSE why the preliminary injunction order should not be

                                  24   dissolved by September 22, 2021. Defendants may file a responsive brief by September 27, 2021.

                                  25   The hearing on the motion to dissolve the injunction is set for September 29, 2021 at 2 pm. I will

                                  26
                                  27

                                  28
                                         Case 3:20-cv-07364-WHO Document 166 Filed 09/15/21 Page 2 of 2




                                   1   decide at the hearing whether any further briefing on any issue is needed.

                                   2          IT IS SO ORDERED.

                                   3   Dated: September 15, 2021

                                   4
                                                                                                   William H. Orrick
                                   5                                                               United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
